      4:19-cv-02850-JD        Date Filed 01/25/21     Entry Number 119        Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

James Michael Flemming,                  )
                                         )
                     Plaintiff,          )          C.A. No. 4:19-2850-JD-TER
                                         )
               vs.                       )               OPINION & ORDER
                                         )
James Stoney Drake, Dr. Beverly A. Wood, )
Terri Marshall, Kennard Dubose,          )
                                         )
                     Defendants.         )

_________________________________

       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Thomas E. Rogers, III, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.1 James Michael Flemming (“Flemming”), a

state prisoner, proceeding pro se, seeks damages based on alleged civil rights violations pursuant

to 42 U.S.C. § 1983. Flemming filed a Motion for Default Judgment, stating “Defndants [failed]

to defend or respond Plaintiff Complaint.” (DE 94.)        In his Report and Recommendation,

Magistrate Judge Rogers recommends denying the Defendant’s motion for default judgment.

       Flemming filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is



1
  The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S.
261, 270-71 (1976). The court is charged with making a de novo determination of those portions
of the Report and Recommendation to which specific objection is made. The court may accept,
reject, or modify, in whole or in part, the recommendation made by the magistrate judge or
recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
      4:19-cv-02850-JD           Date Filed 01/25/21        Entry Number 119         Page 2 of 2




accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the magistrate

judge, this court is not required to give any explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

          Upon review, the court finds that Flemming’s objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Accordingly, after review, the court finds that Flemming’s objections are without merit.

Therefore, after a thorough review of the magistrate judge’s Report and the record in this case, the

court adopts Magistrate Judge Rogers’s Report and Recommendation and incorporates it herein

by reference.

          It is therefore

          ORDERED that the Defendant’s motion for default judgment, Docket Entry 94, is

denied.

          IT IS SO ORDERED.

                                                 s/Joseph Dawson, III
                                                 Joseph Dawson, III
                                                 United States District Judge

Greenville, South Carolina
January 25, 2021


                                 NOTICE OF RIGHT TO APPEAL

          Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.
